 USDC IN/ND case 3:20-cv-00377-JD-MGG document 4 filed 06/11/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MARK L. MCWILLIAMS,

               Petitioner,

                      v.                           CAUSE NO. 3:20-CV-377-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Mark L. McWilliams, a prisoner without a lawyer, filed a habeas corpus petition

challenging his convictions and 49-year sentence by the Warren Circuit Court on

November 27, 1995, under cause number 86C01-9501-CF-03. This is not the first time

that he has brought a habeas corpus petition challenging that conviction. In McWilliams

v. Warden, 3:18-CV-133-JD-MGG (N.D. Ind. filed Feb. 22, 2018), McWilliams’s petition

did not state any cognizable grounds for habeas relief. He was granted an opportunity

to amend his petition, but instead of filing an amended petition, he filed an affidavit

that presented legally frivolous sovereign citizen theories. See United States v. Benabe,

654 F.3d 753, 767 (7th Cir. 2011) (“These theories should be rejected summarily,

however they are presented”). Because McWilliams did not amend his petition to

include a cognizable claim for federal habeas relief, his case was dismissed.

       Because McWilliams has already filed one petition that was adjudicated on the

merits, this is a successive petition. However, McWilliams has not been authorized to

file a successive petition as required by 28 U.S.C. § 2244(b)(3)(A). “A district court must
 USDC IN/ND case 3:20-cv-00377-JD-MGG document 4 filed 06/11/20 page 2 of 2


dismiss a second or successive petition, without awaiting any response from the

government, unless the court of appeals has given approval for its filing.” Nunez v.

United States, 96 F.3d 990, 991 (7th Cir. 1996) (emphasis in original). Therefore, this case

must be dismissed because this court lacks jurisdiction to hear it.

       For these reasons, the petition is DISMISSED for want of jurisdiction and the

clerk is DIRECTED to close this case.

       SO ORDERED on June 11, 2020

                                                      /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
